United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF DEFENSE, DECA
SOUTHERN REGION, Fort Lee, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1476
Issued: February 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal from an April 29, 2009 merit decision of
the Office of Workers’ Compensation Programs concerning her schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that she has any permanent impairment
causally related to her accepted left plantar fasciitis.
FACTUAL HISTORY
This is the third time this case has been before the Board. By decision dated
September 12, 2007, the Board affirmed Office decisions dated August 10, 2006, January 5 and
February 8, 2007 denying appellant’s claim for a schedule award.1 The Board found that
1

Docket No. 07-1037 (issued September 12, 2007). The Office accepted that appellant suffered an exacerbation
of left plantar fasciitis.

appellant’s physician, Dr. John B. Bielz, an orthopedic surgeon, did not provide a rationalized
medical opinion explaining how her lower extremity impairment was related to her accepted left
plantar fasciitis condition. The Board also found that the Office properly denied appellant’s
request for an oral hearing and her request for reconsideration. By decision dated January 6,
2009, the Board set aside an April 18, 2008 Office decision denying reconsideration and
remanded the case to the Office to conduct a merit review of the evidence submitted in support
of appellant’s request for reconsideration.2 The Board found that the September 12, 2007 report
from Dr. Thomas F. Smith, a podiatrist, constituted relevant new evidence with regard to
whether appellant had permanent impairment due to her accepted condition. The findings of fact
and conclusions of law from the prior decisions are hereby incorporated by reference.
Evidence received after the last merit decision of the Office included: September 12,
2007 report from Dr. Smith, a September 12, 2007 letter from Dr. Smith to appellant’s attorney
regarding payment; a September 11, 2007 attending physician’s report from Dr. Smith and
multiple reports regarding appellant’s right shoulder condition.
In his September 12, 2007 report, Dr. Smith noted that appellant was evaluated on
August 17, 2007 for protracted heel pain since an injury while standing at work in 2001. He
noted that she could only stand for 20 minutes or walk for 200 yards without significant pain
requiring rest. Dr. Smith diagnosed chronic plantar fasciitis with heel spur bilaterally and
inferior calcaneal spurring by radiographs. He opined that maximum medical improvement had
been reached and advised that appellant could not stand or walk for more than one hour
throughout an eight-hour shift without rests and breaks. Dr. Smith advised that determination
was based on her clinical history, physical findings of pain to palpation of her heel, and
radiographic evidence of inferior calcaneal spurring. Under Table 7-33 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (hereinafter
A.M.A., Guides), he opined that appellant had 10 percent lower extremity or 14 percent foot
impairment for her chronic plantar fasciitis. Dr. Smith’s September 11, 2007 attending
physician’s report did not rate permanent impairment causally related to the accepted condition.
In a March 25, 2009 report, an Office medical adviser reviewed the medical evidence,
including Dr. Smith’s September 12, 2007 report. He opined that the date of maximum medical
improvement was September 12, 2007. The medical adviser advised that the A.M.A., Guides did
not contain a Table 7-33. He further found that Dr. Smith’s September 12, 2007 letter did not
contain any objective findings that merited an impairment rating. On April 21, 2009 the Office
noted that Dr. Smith’s citation of Table 7-33 might have been a typographical error. It requested
the Office medical adviser to clarify whether other medical reports, which cited Table 17-33,
would make a difference in assigning a ratable impairment. In an April 22, 2009 response, the
Office medical adviser advised that Table 17-33 of the A.M.A., Guides does not contain a listing
for plantar fasciitis. He reiterated that the record did not contain objective findings which
merited an impairment rating.
By decision dated April 29, 2009, the Office denied modification of its previous denials
of appellant’s schedule award claim.
2

Docket No. 08-1608 (issued January 6, 2009).

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.5 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.6 A
claimant may seek an increased schedule award if the evidence establishes that she sustained an
increased impairment at a latter date causally related to her employment injury.7
Not all medical conditions accepted by the Office result in permanent impairment to a
scheduled member.8
ANALYSIS
The Office accepted appellant’s claim for a left plantar fasciitis condition. In his
September 12, 2007 report, Dr. Smith diagnosed chronic plantar fasciitis with heel spur
bilaterally and inferior calcaneal spurring by radiographs. He opined that, under Table 7-33 of
the A.M.A., Guides, appellant had a 10 percent lower extremity rating and a 14 percent foot
rating for her chronic plantar fasciitis. However, an impairment to the lower extremity would be
found under Chapter 17 of the A.M.A., Guides. The Office medical adviser properly noted that
the A.M.A., Guides did not contain a Table 7-33. He also properly found Table 17-33, at page
547 of the A.M.A., Guides, which addresses permanent impairment of the lower extremities
provides no impairment rating for plantar fasciitis noted by Dr. Smith. Thus, the Board finds
that the impairment rating of Dr. Smith is of limited probative value as he did not properly rate
impairment under the A.M.A., Guides.9 The other recent reports from Dr. Smith do not contain
information relevant for a schedule award determination due to the accepted left plantar fasciitis
condition.
The Office medical adviser also found that the medical evidence regarding appellant’s
accepted condition did not otherwise reveal any objective findings or limitations that would
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(19).

6

Supra note 4.

7

Linda T. Brown, 51 ECAB 115 (1999).

8

Thomas P. Lavin, 57 ECAB 353 (2006).

9

Shalanya Ellison, 56 ECAB 150, 154 (2004) (schedule awards are to be based on the A.M.A., Guides; an
estimate of permanent impairment is not probative where it is not based on the A.M.A., Guides).

3

provide a basis for a finding of permanent impairment based on the A.M.A., Guides. He
concluded that appellant had no ratable impairment of the left lower extremity.
There is no probative medical evidence establishing that appellant has any impairment
causally related to her accepted left plantar fasciitis condition. Appellant has the burden of proof
to submit medical evidence supporting that she has permanent impairment of a scheduled
member of the body.10 She has not met her burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that she had any permanent impairment
of her left lower extremity causally related to her accepted plantar fasciitis condition.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 29, 2009 is affirmed.
Issued: February 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Annette M. Dent, 44 ECAB 403 (1993).

4

